3061046 State of California Secretary of State I, DEBRA BOWEN, Secretary of State of the State of California, hereby certify: That the attached transcript of 1 page(s) has been compared with the record on file in this office, of which it purports to be a copy, and that it is full, true and correct. IN WITNESS WHEREOF, Iexecute this ( S E A L )certificate and affix the Great Seal of the State of California this day of Jan 10, 2008 DEBRA BOWEN Secretary of State Sec State Form CE-107 (REV 1/2007) 3061046 ENDORSED-FILED JAN 09 2008 in the office of the Secretary of State of the State of California ARTICLES OF INCORPORATION OF ACTIVE HEALTH FOODS, INC. I. The name of this corporation shall be Active Health Foods, Inc., ("Corporation"). II. PURPOSE:The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the GENERAL CORPORATION LAW of California other than the banking business,trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code. III. INITIAL AGENT:The name and address in the State of California of this Corporation's initial agent for service of process is: Jerome D. Stark, 2700 N.
